DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 and 10, and 16 are objected to because of the following informalities:  In claims 1 and 10,  Applicant states “handle” without stating “a handle” for positive recitation. In claim 16, Applicant repeats the word “other” in line 4.   Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7, 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding claim 4, Applicant uses the term “ actuating portion” however this is inconsistent terminology with the specifications and therefore it is unclear which component this actually is. For the purposes of examination it is the “cam surface 100”. 

Regarding claim 10,  Applicant uses the term “ camming protrusion” however this is inconsistent terminology with the specifications and therefore it is unclear which component this actually is. For the purposes of examination it is the “rod projection 102”.
Claims 5-6 are rejected based on their dependency on claim 4. 
Claims 11-15 are rejected based on their dependency on claim 10. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 is a repeat of the limitation already included in claim 10, therefore it does not further limit the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hermon US 1006211 (hereinafter referred to as Hermon )and further in view of Anderson US 7950439 (hereinafter referred to as Anderson).

Regarding claim 1, Hermon teaches a handle system for a door system comprising: 
a first panel (door); 
a handle (bolt operator +22– not explicitly labeled, see line 69) located on one of the first and second panels; and 
a latch (17) operatively connected to the handle, the latch configured so that movement of the handle moves the latch from a locking position to an unlocking position to allow the first panel to pivot 

Hermon does not teach a sliding door system with multiple panels, Hermon further does not teach: 

Anderson teaches a sliding door system (fig2a) comprising: 
	a first panel (6); 
a second panel (7) wherein at least one of the first and second panels is configured to move in a direction parallel to the other of the first and second panels and the first and second panels are configured to also move together in a generally pivoting motion (see arrow for movement); and 
allow the first and second panel to pivot. (fig2a)
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the device of Hermon on the sliding door system with the two panels, wherein they move parallel to each other and pivot together, a concept as taught by Anderson, since it is considered intended use of the handle system and the handle system of Hermon would remain functionally equivalent in either placement. 

Regarding claim 2, Hermon in view of Anderson further teaches the handle system of claim 1, wherein the handle pivots about a pivot pin (Hermon, 23).

Regarding claim 3, Hermon in view of Anderson further teaches the handle system of claim 2, wherein the handle defines a slot (Hermon, created by pair of 22) in which a slide pin (Hermon, 24) resides and the handle slides along the slide pin when the handle moves. (Hermon fig1) 



Regarding claim 5, Hermon in view of Anderson further teaches handle system of claim 4, further comprising a spring  (Hermon, 18+10) biasing the latch to the locking position. (Hermon fig1)

Regarding claim 6, Hermon in view of Anderson further teaches handle system of claim 5, wherein the spring (Hermon 10 of the spring) also biases the handle to a first position (locked position). (Hermon fig1)

Regarding claim 7, Hermon in view of Anderson further teaches handle system of claim 4, wherein the actuating portion engages a protrusion (9) on the rod.

Regarding claim 8, Hermon in view of Anderson is further fully capable of teaching the handle system of claim 1, wherein the handle is located on a panel (Anderson, 8, fig2a) that is configured to not move in a direction parallel to the other panel.

Regarding claim 9, Hermon in view of Anderson further teaches handle system of claim 8, wherein the sliding door has three panels, two that slide (Anderson 6,7) and one that does not slide (Anderson 8). (Anderson fig2a-2b)

Regarding claim 10, Hermon teaches a handle system for a sliding door system comprising: 

a handle (bolt operator +22+20– not explicitly labeled, see line 69) located on the first; and 
a pivot pin (23) about which the handle pivots between a latching (locked) to unlatching handle position; 
a camming surface (grooves of 20 that receives 9) on the handle; 
a camming protrusion (9); 
a rod (11) operatively connected to the camming protrusion; and 
a bolt (17) operatively connected to the rod, the bolt configured to move between a latching (protruding out) and unlatching position (retracted), wherein pivoting movement of the handle to the unlatching handle position causes the camming surface on the handle to engage and move the camming protrusion to cause the rod and bolt to move axially to move from the latching to unlatching position. (Hermon fig1)

Hermon does not teach a sliding door system with multiple panels, Hermon further does not teach: 
a second panel wherein at least one of the first and second panels is configured to move in a direction parallel to the other of the first and second panels and the first and second panels are configured to also move together in a generally pivoting motion; and allow the first and second panel to pivot.
Anderson teaches a sliding door system (fig2a) comprising: 
	a first panel (6); 
a second panel (7) wherein at least one of the first and second panels is configured to move in a direction parallel to the other of the first and second panels and the first and second 
allow the first and second panel to pivot. (fig2a)
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the device of Hermon on the sliding door system with the two panels, wherein they move parallel to each other and pivot together, a concept as taught by Anderson, since it is considered intended use of the handle system and the handle system of Hermon would remain functionally equivalent in either placement. 

Regarding claim 11, Hermon in view of Anderson further teaches the handle system of claim 10, further comprising a spring (Hermon 18) biasing the bolt and latch to the latching position. (Hermon fig1)

Regarding claim 12, Hermon in view of Anderson further teaches the handle system of claim 11, wherein pivoting movement of the handle to the unlatching handle position causes the camming surface on the handle to engage and move the camming protrusion to cause the rod and bolt to move axially to move from the latching to unlatching position. (Hermon fig1)

Regarding claim 13, Hermon in view of Anderson further teaches the handle of claim 10, further comprising a slider pin (Hermon 24) located in a slot (Hermon created by pair of 22), and configured so that when the handle is moved between the latching and unlatching handle positions the slider pin slides in the slot. (Hermon fig1)



Regarding claim 15 Hermon in view of Anderson further teaches the handle system of claim 14, wherein the sliding door has three panels (Anderson fig2a), two that slide (Anderson 6, 7) and one that does not slide (Anderson 8).

Regarding claim 16, Hermon teaches the apparatus and it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed that Hermon is therefore capable of teaching the method of configuring at least one panel of a door system to pivot comprising: 
providing a handle (bolt operator, 22, 20) on a panel (door)of the door system; 
configuring the handle to move and thereby operate a latch (17); and 
configuring the latch to move between a locking (extended) and unlocking position (retracted) wherein unlatching allows multiple panels of the door to pivot.
Hermon does not teach a sliding door system with multiple panels. Hermon explicitly does not teach:
providing a first and second door panels and at least one of the door panels moves in a direction parallel with respect to the other door panel. 
Anderson teaches a sliding door system with multiple panels (fig2a), providing a first (8) and second door panels (7) and at least one of the door panels moves (Anderson, 7 moves) in a direction parallel with respect to the other door panel. (fig2a)
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the device of Hermon on the sliding door system with the two panels, 

Regarding claim 17, Hermon in view of Anderson further teaches the method of claim 16, wherein the handle is located on the first panel (Anderson 8) that does not move in a direction parallel to the second panel. (Anderson fig2a)

Regarding claim 18, Hermon in view of Anderson further teaches the method of claim 16, further comprising: 
configuring a spring (Hermon 18) to compress when the handle is pivoted; and 
configuring a slide pin (24) to slide in a slot (created by pair of 22) on the handle when the handle is pivoted. (fig1)

Regarding claim 19, Hermon in view of Anderson further teaches the method of claim 18, further comprising: providing a camming portion (Hermon grooves of 20 that receive 9) on the handle; 
providing a projection (Hermon 9) operatively connected to the latch; and 
configuring the camming portion to cam against projection to move the latch when the handle is pivoted. (Hermon fig1)

Regarding claim 20, Hermon in view of Anderson further teaches the method of claim 16, further comprising pivoting the sliding door system by moving the handle to an unlocking position and continuing to exert force of the handle to case the door system to pivot. (Hermon fig1)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Art is related to handle systems and sliding doors.
	Related but not relied upon prior art: US 0140307, US 0896928, US 2406459. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334. The examiner can normally be reached Monday - Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.F.A./
Examiner
Art Unit 3675



/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675